Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This is a second non-final action on the merits in response to applicant’s remarks. See remarks pages 2-4. claims 1-20 are presented for examination. 
With regard to the art rejection under 35 USC 103 – No art rejections have been put forth in the rejection for the reason found in the “Allowable Subject Matter” section found below. 
With regard to the rejection under 35 USC 101 – No rejections have been put forth in the rejection for the reason found in the “Allowable Subject Matter” section found below. 


Continuation
This application is a continuation of U.S. application 14/969,689 (filed 12/15/2015, now U.S. Patent No. 11,068,818). See MPEP §201.08. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Applications are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 4, 9-16, and 20-21 of Application No. 14/969,689 (filed 12/15/20215, now U.S. Patent No. 11,068,818). Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to broaden the claim to leave out the set of potential employee segments include an up-and-coming segment, and an under-pressure segment. Claim 1 in the referenced patent is more narrow. The breadth of claim 1 of the instant application would read on the more narrow claim 1of the reference patent. 
Application 17/337,716
U.S. Patent No. 11,068,818
Claim 1, 9 and 15 
Claims 1 and 13 
A system for segmenting and scheduling associated with a distributed communications network, comprising:
A system for segmenting and scheduling associated with a distributed communications network, comprising:
(a) a communication device database storing information about a plurality of communication devices, including at least one communication address associated with each communication device, wherein each communication device is associated with an employee of an employer;
(a) a communication device database storing information about a plurality of communication devices, including at least one communication address associated with each communication device, wherein each communication device is associated with an employee of an employer;

	
(b) an employee status database storing a plurality of data item elements for each employee of the employer; and
(b) an employee status database storing a plurality of data item elements for each employee of the employer; and
(c) a network based segmentation server of an insurer, separate from and independent of the employer, in communication with the communication device database and the employee status database, programmed to:
(c) a network based segmentation server of an insurer, separate from and independent of the employer, in communication with the communication device database and the employee status database, programmed to:
(i) access information in the employee status database,
(i) access information in the employee status database,
(ii) train at least one predictive model with results from current transactions such that the at least one predictive model adapts to changing conditions,
(ii) train at least one predictive model with results from current transactions such that the at least one predictive model adapts to changing conditions,
(iii) automatically assign each employee to an employee segment, of a set of potential employee segments, based on the at least one predictive model, information in the employee status database, and historical buying behaviors associated with voluntary purchases of group benefit insurance products offered for sale by the insurer directly to other employees of other employers, said set of potential employee segments including a budget-stretchers segment, an information-seekers segment, and a mature-and-secure segment, and
iii) automatically assign each employee to an employee segment, of a set of potential employee segments, based on the at least one predictive model, information in the employee status database, and historical buying behaviors associated with voluntary purchases of group benefit insurance products offered for sale by the insurer directly to other employees of other employers, said set of potential employee segments including a budget-stretchers segment, an information-seekers segment, an up-and- coming segment, an under-pressure segment and a mature-and-secure segment, and
(iv) transmit information about the employee segments; and
(iv) transmit information about the employee segments; and
(d) a scheduling server of the insurer, coupled to the segmentation server, programmed to:
(d) a scheduling server of the insurer, coupled to the segmentation server, programmed to:
(v) receive a selection of a subset of the set of potential employee segments,
(v) receive a selection of a subset of the set of potential employee segments,
(vi) receive the information about the employees assigned to each of the selected subset of potential employee segments from the segmentation server,
 (vi) receive the information about the employees assigned to each of the selected subset of potential employee segments from the segmentation server,
(vii) automatically schedule a series of communication events with communication devices in accordance with the employees assigned to the selected subset of potential employee segments, using the communication addresses, via the distributed communication network, wherein the communication events are associated with voluntary group benefit insurance products offered for sale by the insurer directly to the employees of the employer, and
(vii) automatically schedule a series of communication events with communication devices in accordance with the employees assigned to the selected subset of potential employee segments, using the communication addresses, via the distributed communication network, wherein the communication events are associated with voluntary group benefit insurance products offered for sale by the insurer directly to the employees of the employer, and
(viii) arrange for communication links to be established for employees assigned to the selected subset of potential employee segments in accordance with the scheduled series of communication events.
(viii) arrange for communication links to be established for employees assigned to the selected subset of potential employee segments in accordance with the scheduled series of communication events.
Claims 2, 10, and 16 
Claims 2 and 14
The system of claim 1, wherein the distributed communication network is associated with at least one of a public switched telephone network, the Internet, and a web portal.
The system of claim 1, wherein the distributed communication network is associated with at least one of a public switched telephone network, the Internet, and a web portal.
Claims 3, 11, and 17
Claims 3 and 15
The system of claim 1, wherein the identified communication device is associated with at least one of: a telephone, a personal computer, a smartphone, a smartwatch, a tablet computer, and a chat interface.
The system of claim 1, wherein the identified communication device is associated with at least one of: a telephone, a personal computer, a smartphone, a smartwatch, a tablet computer, and a chat interface.
Claims 4, 12, and 18
Claims 4 and 16
The system of claim 3, wherein the scheduling server is further programmed to: (viii) automatically arrange for a physical item to be delivered to a postal address associated with the communication device in connection with at least some of the scheduled series of communication events.
The system of claim 3, wherein the scheduling server is further programmed to: (viii) automatically arrange for a physical item to be delivered to a postal address associated with the communication device in connection with at least some of the scheduled series of communication events.
Claims 5, 13, and 19
Claims 9 and 20
The system of claim 1, wherein employee segments are based on human resource census data of the employer that is specified and uploaded by the employer to the insurer, including a number of employees, gender information, salary information, and age information.
The system of claim 1, wherein employee segments are based on human resource census data of the employer that is specified and uploaded by the employer to the insurer, including a number of employees, gender information, salary information, and age information.
Claims 6, 14, and 20
Claims 10 and 21
The system of claim 5, wherein employee segments are further based on supplemental information, including at least one of: a level of education, a family status, an employment status, geographic information, answers to survey questions, a description of a company culture, and an indication of whether children live in a household.
The system of claim 9, wherein employee segments are further based on supplemental information, including at least one of: a level of education, a family status, an employment status, geographic information, answers to survey questions, a description of a company culture, and an indication of whether children live in a household.
Claim 7
Claims 11
The system of claim 1, wherein at least one of the scheduled series of communication events is associated with at least one of: a website notice, administrator training, a notification ecard, an enrollment kit, an e-learning tool, promotional materials, a meeting, a benefit fair, reminder materials, digital education tools, a targeted email, a newsletter article, and annual re-enrollment planning materials.
The system of claim 1, wherein at least one of the scheduled series of communication events is associated with at least one of: a website notice, administrator training, a notification ecard, an enrollment kit, an e-learning tool, promotional materials, a meeting, a benefit fair, reminder materials, digital education tools, a targeted email, a newsletter article, and annual re-enrollment planning materials.
Claim 8
Claims 12
The system of claim 1, wherein the system is further to output at least one of: (i) an employee snapshot, (ii) a persona breakdown with benchmarking, (iii) a participation analysis, (iv) persona attributes, (v) a communication strategy describing timing, messaging, and tactics appropriate for the selected subset of potential resource segments, and (vi) a communication plan and timeline template appropriate for the selected subset of potential resource segments.
The system of claim 1, wherein the system is further to output at least one of: (i) an employee snapshot, (ii) a persona breakdown with benchmarking, (iii) a participation analysis, (iv) persona attributes, (v) a communication strategy describing timing, messaging, and tactics appropriate for the selected subset of potential resource segments, and (vi) a communication plan and timeline template appropriate for the selected subset of potential resource segments.



Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected based claim. 
Regarding the 35 USC 101 rejection, Based on the claim language and UPTO Guidance, as a whole, the claim limitations that are indicative of integration into a practical application when recited in a claim with a judicial  exception include: at 2A, Prong 2 – improving computing technology; due to the combination as the claims are now directed to a solution rooted in technology based on training a predictive model and adapt to changing condition; automatically assign data to a segment; automatically schedule a series of communications is a meaningful implementation. 
Regarding the 35 USC 103 rejection, Closest prior art to the invention include Morgan et al. US 2014/0114872 disclose system and method for managing voluntary employee benefit plans, Gray et al US 2014/0358591 disclose system and method for providing a disability insurance claim triage platform, and Libman US 7,860,744 system and method for automatically providing personalized notices concerning financial products and/or services, and Dave, Kushal, Steve Lawrence, and David M. Pennock. "Mining the peanut gallery: Opinion extraction and semantic classification of product reviews." Proceedings of the 12th international conference on World Wide Web. 2003. None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1, 9, and 15 (ii) train at least one predictive model with results from current transactions such that the at least one predictive model adapts to changing conditions; of a set of potential employee segments, based on at least one predictive model (iii) automatically assign each employee to an employee segment, of a set of potential employee segments, based on at least one predictive model, information in the employee status database, and historical buying behaviors associated with voluntary purchases of group benefit insurance products offered for sale by the insurer directly to other employees of other employers, said set of potential employee segments including a budget-stretchers segment an information-seekers segment an up-and-coming segment an under-pressure segment and a mature-and-secure segment. The reason for not applying art rejection under 35 USC 103 of Claims 1-20 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bundorf, M. Kate. "Employee demand for health insurance and employer health plan choices." Journal of Health Economics 21.1 (2002): 65-88.
Moturu et al. US 2017/0004260: Method for providing health therapeutic interventions to a user. 
Prakash et al. US 2016/0012194: Facilitating integrated behavioral support through personalized adaptive data collection. 
Mun et al. US 2014/0067706: System and method for analyzing and reporting health plan management performance. 
Joao US 2011/0119094: Apparatus and method for providing employee benefits and/or employee benefits information. 
Ryan et al. US 2003/0187768: Virtual finance/insurance company. 
Callen et al. US 6,332,125: Providing termination benefits for employees. 
Donnelli WO2007/092561: Method for assessing of health insurance risk profiles and providing a policy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623